625 S.E.2d 781 (2005)
360 N.C. 174
R. Kenneth BABB, Public Administrator, CTA of the Estate of Reba Burton Newton and R. Kenneth Babb, Public Administrator, CTA of the Estate of Jerry Lewis Newton, Jr.
v.
Anne Newton GRAHAM, Jerry L. Newton, III, Joseph Wesley Newton, Paul Jeffrey Newton, Jerry L. Newton, III, Trustee under the Will of Reba Burton Newton, Jerry L. Newton, III, Trustee under the inter vivos trust of Reba Burton Newton, Jerry L. Newton, III, Trustee under the Will of Jerry Lewis Newton, Jr. and Gordon W. Jenkins.
No. 382P05.
Supreme Court of North Carolina.
December 1, 2005.
Stephen E. Lawing, High Point, for Jerry Lewis Newton, III.
R. Kenneth Babb, Winston-Salem, for R. Kenneth Babb, et al.
Richard V. Bennett, Joshua H. Bennett, Winston-Salem, for Anne Newton Graham.
Wesley Bailey, David W. Bailey, Jr., Lydia A. Hoza, Winston-Salem, for Paul Jeffrey Newton.
G. Gray Wilson, Maria C. Papoulias, Winston-Salem, for Joseph Wesley Newton.

ORDER
Upon consideration of the petition filed on the 19th day of July 2005 by Defendant (Jerry L. Newton, III) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of December 2005."